Order passing upon the validity of 117 ballots and declaring Peter J. Devine to be the successful candidate in the primary election for the nomination of the Democratic party for the office of supervisor of the city of Long Beach modified so as to credit appellant Osmann with ballots enumerated Exhibits 13, 32 and 106, and so as to credit appellant Devine with ballot enumerated Exhibit 12, for the reasons hereinafter indicated. Exhibit No. 12, which the Special Term held to be invalid as an identified ballot because of a hole about one-eighth of an inch in diameter appearing in the voting square of the one of the candidates for county committee, we hold to be valid and the ballot should be counted for candidate Devine. Exhibit No. 13, which the Special Term held to be invalid as an identified ballot because of a small hole near the voting square of one of the candidates for county committee, we hold to be valid and the ballot should be counted for candidate Osmann. Exhibit No. 32, which the Special Term held to be invalid as an identified ballot because the name “ Hittler ” was written in the blank space provided for a vote for the office of city treasurer, we hold to be valid and the ballot should be counted for candidate Osmann. Exhibit No. 106, which the Special Term held to be improperly counted for candidate Osmann because of a small hole near the center of the ballot where the names of delegates to the judicial district convention appear, we hold to be valid and the ballot should be counted for candidate Osmann. This results in crediting candidate Osmann with three votes and candidate Devine with one vote, making a net change of two votes in favor of candidate Osmann. As so modified, the order is affirmed, without costs. Hagarty, Carswell, Johnston, Adel and Close, JJ., concur. [See ante, p. 787.]